By the court. 

*


The demurrer, in this case, is well taken. An action, qui iam, like this, where part of the penalty goes to the county, cannot be released by the plaintiff, nor in any way compounded without the leave of the court and the assent of the county attorney, who, notwithstanding any adjustment made by the parties, has a right to proceed with the cause until the penalty is paid. Buller’s N. P. 196; 9 Johns. 251, Bradway v. Le Worthey; 11 ditto, 474, Menton v. Woodworth; 1 Wilson, 79, Howell v. Morris; 2 Johns. 405, Haskins v. Newcomb; 1 Taunton, 103, Howard v. Sowerby; 2 ditto, 213, Lee v. Cass; 9 Pick. 44, Raynham v. Rounseville; 10 Johns. 118, Casswell v. Allen; 1 B. & P. 18, Crowder v. Wagstaff.

Plea adjudged bad.


Parker, J. having been of counsel, did not sit.